Beck, J.
i. jddxciai, oi'statutcV6 mentlse I. The sale of the land should have been made under the law in force at the time of the rendition of the judgment. This was after the Code took effect; its rules, therefore, prevail in this case. The legislature has the power to change the remedy and remedial proceedings upon contracts, and, as to them, the *156law in force when the remedy is pursued prevails, unless there be statutory provisions preserving the old remedy. There is no such provision applicable to the case before us. Code, § 50, we have held, applies to preserve appraisement in the case where property is levied upon under judgments rendered while the law of the Revision was in force. See Holland v. Dickerson, 41 Iowa, 367. Rut that judgment does not apply to the case of judgments rendered since the Code upon claims accruing before. Defendant, then, had no right to take a deed to the property and enter into the possession thereof on the ground that the land was sold upon an appraisement, und'ér the law pf the Revision. Redemption exists under the Code for the term prescribed therein.
2____. . notice. II. A question is made as to the sufficiency of the sale in view of the fact that no notice of the levy was served upon the defendant, or judgment debtor, under Code, § 3087; Rev., ^ 3318. The notice was not required in this ease, as the property was actually occupied by tenants of plaintiff.
III. Whether, at the time prescribed by the Code, if the property be not redeemed from the sale, defendant may take a sheriff’s deed thereon, is a question that is not before us, and need not be decided.
In our opinion the judgment of the Circuit Court to the effect that defendant is not entitled to a deed for and possession of the property, under the sale, is correct. It is, therefore,
Affirmed.